                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DWAYNE JOSEPH MIDDLETON,                           )
 #Y21267,                                           )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )   Case No. 18-cv-01995-JPG
                                                    )
 MOYA COOK,                                         )
                                                    )
                Defendant.                          )

                                            ORDER

GILBERT, District Judge:

       This matter is before the Court on a Motion to Set Aside Default (Doc. 32) filed by

Defendant Moya Cook. The Court screened Plaintiff’s Second Amended Complaint under

28 U.S.C. § 1915A on April 10, 2019. (Doc. 15). Pursuant to the Screening Order, Defendant

was sent two requests for Waivers of Service of Summons on April 10, 2019 (Doc. 17) and May

15, 2019 (Doc. 19). When the latter waiver was returned unexecuted, Summons was issued on

June 28, 2019. (Docs. 22 and 23). Defendant was served with this lawsuit on August 5, 2019, and

her responsive pleading was due August 26, 2019. (Doc. 23).

       Defendant failed to move, answer, or otherwise plead in response to the Second Amended

Complaint. As a result, the Court entered an Order to Show Cause on October 22, 2019, directing

Plaintiff to demonstrate why Defendant should not be dismissed based on Plaintiff’s failure to

prosecute his claim(s) against her. (Doc. 24). Plaintiff responded by filing a Motion for Entry of

Default on October 28, 2019. (Doc. 25). The following day, the Clerk of Court entered default

against Defendant in accordance with Federal Rule of Civil Procedure 55(a). (Doc. 26).




                                                1
       On December 16, 2019, Defendant filed a Motion to Set Aside Default (Doc. 32). In her

supporting Affidavit (Doc. 33), Defendant explained that she personally retained an attorney to

represent her as soon as she learned, through entry of default, that the third party administrator for

her insurance company did not appear on her behalf when she tendered notice of this lawsuit in

August 2019.

       “A party seeking to vacate an entry of default prior to the entry of judgment must show:

(1) good cause for the default; (2) quick action to correct it; and (3) a meritorious defense to the

complaint.” Cracco v. Vitran Express, Inc., 559 F.3d 625, 630-31 (7th Cir. 2009) (citations

omitted); FED. R. CIV. P. 55(c). Defendant has satisfied the requirements for setting aside the

default. Her failure to file a responsive pleading was inadvertent. (Docs. 32 and 33). Defendant

acted quickly to correct default by filing a “Motion to Set Aside Default” soon after learning of

the default entered against her. (Id.). Defendant further asserts that she has a viable defense against

Plaintiff’s claims. (Id.). Under the circumstance, Defendant’s Motion to Set Aside Default (Doc.

32) is GRANTED. The Entry of Default (Doc. 26) is VACATED. Defendant shall file her

responsive pleading no later than January 2, 2020.

       IT IS SO ORDERED.

       DATED: December 17, 2019

                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge




                                                  2
